CONCURRING STATEMENT
We concur in the result reached in the opinion of Curtis, J., because of the finding by the full Industrial Board that appellant's total disability "has ended and did end as of October 11, 1936, and that said disability has not recurred." We must presume that such finding is sustained by the evidence, since the evidence is not before us.
We do not, however, concur with the opinion in so far as it holds that appellant's application for compensation on account of change of conditions was filed too late, that the statute of limitations, as provided in Section 45 of our Industrial Act, had run against the filing of said application, or that the Industrial Board had no authority to award compensation. The case of Miles v. Indiana Service Corporation (1933),97 Ind. App. 400, 185 N.E. 460, cited and relied upon in the opinion as the authority to sustain the conclusion reached, should be overruled.